1    Julie A. Mersch, Esq.
     Nevada Bar No. 004695
2    LAW OFFICE OF JULIE A. MERSCH
     1100 E. Bridger Ave.
3    Las Vegas, NV 89101
     (702) 387-5868
4    Fax: (702) 387-0109
     jam@merschlaw.com
5    Attorney for Plaintiff Richard Mecall, DDS

6                               UNITED STATES DISTRICT COURT

7                                        DISTRICT OF NEVADA

8    RICHARD MECALL, DDS                                  CASE NO.: 2:18-cv-00648-APG-VCF

9                           Plaintiff,
                                                          STIPULATION AND ORDER TO
10                   vs.                                  EXTEND TIME TO FILE RESPONSES
                                                          TO MOTIONS FOR SUMMARY
11   CANADA LIFE ASSURANCE                                JUDGMENT
     COMPANY OF AMERICA; DOES I through
12   V inclusive; and ROES I through V, inclusive,        (THIRD REQUEST)

13

14

15          Plaintiff RICHARD MECALL, DDS and Defendant CANADA LIFE ASSURANCE

16   COMPANY OF AMERICA hereby stipulate and request the Court to extend the deadline for

17   both parties to file oppositions to the opponent’s dispositive motions by six (6) days, to January

18   27, 2020 (current deadline is January 21, 2020). The plaintiff requested this short extension,

19   and the defendant agreed, due to Plaintiff’s scheduling conflicts and the federal holiday on

20   January 20th.

21          The parties state that the extension is requested in good faith, and not for purposes of

22   delay. The parties have a mediation set for March 5, 2020 at JAMS and intend to have their

23   ////

24   ////

25   ////

26   ////

27   ////

28   ////

                                                     1
1    briefing on the motions complete before that date.

2           DATED: January 20, 2020               LAW OFFICE OF JULIE A. MERSCH
3

4                                                 By:     /s/ Julie A. Mersch
                                                          Julie A. Mersch, Esq.
5                                                         jam@merschlaw.com
                                                          Nevada Bar No.: 004695
6                                                         1100 E. Bridger Ave.
                                                          Las Vegas, NV 89101
7                                                         Attorney for Plaintiff Richard Mecall
8           DATED: January 20, 2020               OGLETREE, DEAKINS, NASH, SMOAK &
                                                  STEWART, P.C.
9

10
                                                  By:     /s/ Ann-Martha Andrews
11                                                        Ann-Martha Andrews, Esq.
                                                          ann.andrews@ogletree.com
12                                                        Kristina N. Holmstrom, Esq.
                                                          kristina.holmstrom@ogletree.com
13                                                        3800 Howard Hughes Pkwy., Ste. 1500
                                                          Las Vegas, NV 89169
14                                                         Attorneys for Defendant CANADA LIFE
                                                          ASSURANCE COMPANY OF AMERICA
15

16

17
                                                          IT IS SO ORDERED:
18
                                                          Dated this     day of January, 2020.
19

20
                                                          UNITED
                                                          UNITED STATES
                                                                  STATESMAGISTRATE    JUDGE
                                                                           DISTRICT JUDGE
21
                                                          Dated: January 21, 2020.
22

23

24

25

26

27

28

                                                    2
